Judgment of the Supreme Court, New York County (Murray Mogel, J.), rendered April 13, 1989, convicting defendant, after a jury trial, of criminal possession of stolen property in the third degree, and sentencing him, as a second felony offender, to an indeterminate term of imprisonment of 2 to 4 years, unanimously affirmed.
The court’s Sandoval ruling permitted cross-examination of defendant on a conviction for attempted criminal possession of stolen property only to the extent of permitting the People to inquire whether defendant had been convicted of that crime, and whether the conviction was for a felony. The court ruled that the prosecutor could not go into the underlying facts or *296ask defendant whether he had used aliases in the past. By barring inquiry into the underlying facts, the court adequately addressed the special problem posed by the similarity between the past conviction and the crime charged. (People v Harris, 162 AD2d 195; People v Cummings, 162 AD2d 142.) The court’s ruling was a sound exercise of discretion (People v Sandoval, 34 NY2d 371). Concur—Murphy, P. J., Sullivan, Milonas and Smith, JJ.